Oliveh, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
1. It is hereby stipulated and agreed by and between counsel for the Appellant and the Assistant Attorney General for the United States, Appellee, that the above reappraisement appeal is limited to the chamois identified on the attached Schedule “A”, and that the attached Schedule “A” is made a part of this stipulation.
2. That at the time when the chamois listed in the attached Schedule “A” was exported to the United States, such and similar merchandise was being freely offered for sale to all purchasers in the- principle [sic] markets of the exporting country, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at the prices specified in the attached Schedule “A” (export value), plus packing as invoiced (£9/2/4), and that the “foreign value” as defined in Section 402 (c), Tariff Act of 1930, was not higher than the prices specified in the attached Schedule “A”.
3. The above reappraisement appeal is submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise identified on *401schedule “A,” hereto attached and made a part hereof, and that such values were as follows:
Schedule “A”



Judgment will be entered accordingly.